COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-07-404-CV
 
 
PHILIP GREGORY BYRD                                                        APPELLANT
 
                                                   V.
 
NANCY ANN BYRD                                                                 APPELLEE
 
                                              ------------
 
            FROM
THE 415TH DISTRICT COURT OF PARKER COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant appeals from the trial court=s discovery
sanctions order signed November 11, 2007, in the underlying divorce case.  Included among the sanctions are a finding of
contempt and a commitment order, which have already been unsuccessfully
challenged in this court by petition for writ of habeas corpus.[2]
  On
November 21, 2007, we notified the parties that we were concerned that this
court lacks jurisdiction over this appeal because the order for sanctions is
not an appealable interlocutory order. 
We indicated that this case could be dismissed for want of jurisdiction
if the parties did not show grounds for continuing the appeal by December 3,
2007.  As of this date, we have received
no response.
Accordingly, because the
sanctions order is neither a final judgment nor an appealable interlocutory
order,[3]
we dismiss this appeal for want of jurisdiction.[4]
 
PER CURIAM
PANEL
D:    DAUPHINOT, HOLMAN, and GARDNER, JJ.
DELIVERED:
January 24, 2008
 




[1]See Tex. R. App. P. 47.4.


[2]See
In re Byrd, No. 02-07-00387-CV, 2007 WL 3408651, at *1
(Tex. App.CFort
Worth Nov. 12, 2007, orig. proceeding) (mem. op.).


[3]See Tex. Civ. Prac. & Rem. Code Ann. 51.014(a)
(Vernon Supp. 2007) (listing appealable interlocutory orders); Lehmann v.
Har‑Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (providing general rule
that an appeal may be taken only from a final judgment).


[4]See Tex. R. App. P. 42.3(a), 43.2(f).